               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANTONIO FERRARA                 :
                                :
           Plaintiff            :                  CIVIL ACTION
                                :
                                :                  NO. 18-CV-05157
    v.                          :
                                :
DELAWARE COUNTY, et al.         :
                                :
           Defendants.          :


                                ORDER

    AND NOW, this      20th     day of June, 2019, upon

consideration of Plaintiff’s Complaint (Doc. No. 1), Defendants’

Motion to Dismiss Or In the Alternative, For a More Definite

Statement (Doc. No. 5), and Plaintiff’s response thereto (Doc.

No. 6), it is hereby ordered:

    1. Defendants’ Motion to Dismiss (Doc. No. 5) is GRANTED IN

         PART, whereby the court dismisses with prejudice Count IV

         of the Complaint (Doc. No. 1).

    2. Defendants’ Motion for a More Definite Statement (Doc.

         No. 5) is GRANTED IN PART, whereby Plaintiff may file an

         Amended Complaint regarding Count II with respect to

         discrimination and conspiracy causes of action only.

                                         BY THE COURT:

                                         s/ J. Curtis Joyner

                                         J. CURTIS JOYNER, J.


                                    28
